Citation Nr: 1206840	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-17 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the Veteran's substantive appeal with regard to an October 2005 rating decision was timely filed.

2.  Entitlement to service connection for unspecified dental caries and absence of teeth, to include as secondary to non-Hodgkin's lymphoma. 

3.  Entitlement to service connection for a chronic disability due to susceptibility to illness, to include as secondary to non-Hodgkin's lymphoma. 

4.  Entitlement to service connection for a chronic disability manifested by reduced sensitivity of the right and left hand, to include as secondary to non-Hodgkin's lymphoma. 

5.  Entitlement to service connection for a chronic disability manifested by chest pain and shortness of breath, to include as secondary to non-Hodgkin's lymphoma. 

6.  Entitlement to service connection for a chronic disability manifested by fatigue and light headedness, also claimed as chronic fatigue syndrome, to include as secondary to non-Hodgkin's lymphoma. 

7.  Entitlement to service connection for hypothyroidism, to include as secondary to non-Hodgkin's lymphoma. 

8.  Evaluation of peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.  

9.  Evaluation of peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005 and August 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In an October 2005 rating decision, the RO, in relevant part, granted service connection and assigned 10 percent ratings for peripheral neuropathy of the right and left lower extremities, effective December 23, 2004.  The RO also denied service connection for unspecified caries and absence of teeth, susceptibility to illness, reduced sensitivity of the right and left hand, chest pain and shortness of breath, fatigue and lightheadedness, and hypothyroidism.  The Veteran filed a timely notice of disagreement (NOD) in December 2005.  On April 11, 2007, the RO issued a statement of the case (SOC); and the Veteran filed a substantive appeal (VA Form 9) on June 12, 2007.  In August 2007, the RO notified the Veteran that his substantive appeal had not been timely received and that his appeal had been closed.  Later that month, the Veteran filed a NOD with the RO's decision that his substantive appeal had been untimely.

In October 2009, the Board remanded the issue of whether the Veteran's substantive appeal regarding the October 2006 rating decision was timely for issuance of a SOC, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The underlying issues were also remanded because they were inextricably intertwined with the question of whether the Veteran's substantive appeal was timely.  

In March 2010, the RO issued a SOC regarding the timeliness of the Veteran's substantive appeal; the Veteran filed a substantive appeal (VA Form 9) in April 2010 and requested a Board video conference hearing.  In October 2011, the Veteran testified during a Board videoconference hearing before the undersigned; a transcript of the hearing is of record.

For the reasons stated below, the Board is waiving the requirement for a timely substantive appeal regarding the October 2005 rating decision and denying service connection for a dental condition.  The remaining underlying issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO issued a rating decision on October 26, 2005, and the Veteran filed a timely NOD.

2.  The RO mailed a copy of the SOC to the Veteran on April 11, 2007; the Veteran signed a substantive appeal on June 11, 2007 at his representative's office.

3.  The Veteran's representative hand delivered the Veteran's substantive appeal to the RO; the substantive appeal is date stamped June 12, 2007 - a day after the 60-day time limit expired.

4.  The Veteran's current claimed unspecified caries and absence of teeth are not subject to service-connected compensation.

5.  The Veteran is in receipt of VA outpatient dental treatment.


CONCLUSIONS OF LAW

1.  The criteria for a waiver of the requirement for a timely substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2011); Percy v. Shinseki, 23 Vet. App. 37 (2009).

2.  Service connection for unspecified caries and absence of teeth is denied.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As regards the timeliness of the Veteran's substantive appeal, since the Board is granting the benefit sought by waiving the requirement for filing a timely substantive appeal in the circumstances of this case, discussion of the VCAA in connection with this issue is unnecessary.  Wensch v. Principi, 15 Vet App 362 (2001).  As to the Veteran's claim for service connection for a dental condition, the discussion below reflects that the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Timeliness of the Substantive Appeal

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2011).  Appellate review is initiated by the timely filing of a NOD, and is completed by the timely filing of a substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  A decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  
38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(c), (d) (2011).

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2011).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.  Id.  

In computing the time limit, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(b).  Where the time limit expires on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  Id. 

Any submission postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a) (2011).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id. 

The facts in this case are not in dispute.  The RO issued a rating decision on October 26, 2005, and the Veteran filed a timely NOD.  The RO issued a SOC and mailed a copy to the Veteran on April 11, 2007.  The Veteran had 60 days from that date to file a substantive appeal (as the remainder of the one year appeal period had already expired).  Because the 60-day time limit expired on Sunday, June 10, 2007, the next succeeding workday was included in the computation.  Hence, the Veteran had until Monday, June 11, 2007 to file a substantive appeal.  The Veteran signed a substantive appeal (VA Form 9) on June 11, 2007 and it was received by the RO and date-stamped on Tuesday, June 12, 2007 - the day after the 60-day time limit expired.

During the October 2011 Board hearing, the Veteran testified that he went to the Veterans of Foreign Wars of the United States' (VFW's) office on Friday, June 8, 2007 to sign the substantive appeal, but the office was closed for a training event (Hearing Transcript, pg. 4).  He returned on Monday, June 11, 2007, and signed the document, assuming that his representative would file it that day.  Id.  In an August 2007 letter, the Director of the Department of Illinois VFW stated that she had "personally hand walked [the substantive appeal] to Triage on the 11th of June" and was unsure why VA's date stamp was June 12.

The Veteran's representative argues that the "postmark rule" applies to this case.  Pursuant to 38 C.F.R. § 20.305, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed and, in the event there is no postmark of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  See 38 C.F.R. § 20.305(a).  Here, however, the document was hand delivered rather than mailed.  Therefore, the postmark rule does not apply.  Nonetheless, the Board acknowledges the spirit of the postmark rule and is sympathetic with the fact that the Veteran signed the document before the time limit had expired and expected that it would be timely submitted by his representative.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Furthermore, the Court has held that, as with the timeliness of a substantive appeal, in determining the adequacy of a substantive appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy, 23 Vet. App. at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).

The Board also notes that the Court has recognized that there may be factors to justify the extension of equitable tolling to the substantive appeal filing deadline.  In McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005), the Court adopted the following three part test as to whether equitable tolling based on extraordinary circumstances was appropriate:  1) whether there were extraordinary circumstances beyond the appellant's control; 2) whether the untimely filing was a direct result of the extraordinary circumstances; and 3) whether the appellant exercised "due diligence" in preserving his appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed his appeal in a timely manner.

The Board also takes note of the discussion in Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009), wherein the Federal Circuit Court emphasized the fact that the VA disability system is paternalistic in nature, and not intended to include traps for unwary pro se litigants.  In Comer, it was noted that a claimant represented by a Veterans Service Organization (VSO) was essentially deemed proceeding on a pro se basis as VSOs were generally not trained or licensed in the practice of law.  However, VSOs were recognized as being able to provide invaluable assistance to claimants seeking to find their way through the labyrinthine corridors of the Veterans' adjudicatory system.  The Federal Circuit Court has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

In this case, the Veteran clearly had the intent to file a timely substantive appeal and exercised due diligence in doing so.  His testimony in this regard is credible.  Upon finding the VFW's offices closed on Friday, June 8, he returned on Monday, June 11 and signed the substantive appeal.  It would have been reasonable for him to expect his representative to file the document that day.  The fact that it was not received by VA until the following day is not due to any fault on his part.  These factors weigh in favor of the equitable tolling of the substantive appeal deadline.

For the foregoing reasons, and with reasonable doubt resolved in favor of the Veteran, 38 U.S.C.A. § 5107(b), the Board finds that good cause has been shown on the record to waive the non-jurisdictional timeliness requirement for filing of the substantive appeal in the unique circumstances of this case. 


Service Connection for a Dental Condition

Dental conditions will be service-connected under the following circumstances:

(a)  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161. 

(b)  Each defective or missing tooth and each disease of the teeth and periodontal tissues will be considered separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, it will be determined whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war. 

(c)  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.

(d)  The following principles apply to dental conditions noted at entry and treated during service:  (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  

(e) The following will not be considered service- connected for treatment purposes:  (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

(f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. 
§ 3.381.

In this case, the Veteran claims that during chemotherapy to treat his service-connected non-Hodgkin's lymphoma, he had seven upper teeth break off at the gum line and a crown fall out.  

VA outpatient treatment records reflect that the Veteran received dental treatment under class IV.  See 38 C.F.R. § 17.161(h) (a veteran whose service-connected disabilities are rated at 100 percent or who is entitled to a total disability rating based on individual unemployability (TDIU) may be authorized for any needed dental treatment).  A December 2004 treatment note reflects that the Veteran had partial absence of dentition, caries, roots and broken down teeth, and inflamed gingival tissues.  The diagnoses were caries, periodontal disease, nonrestorable teeth and roots, partial absence of dentition, restorable teeth.  The Veteran had roots and several teeth removed.  In January 2005, he had several teeth restored.   In March and April 2005, he had mandibular and maxillary impressions taken for dentures.  In July 2005, several additional teeth were removed and his dentures adjusted.  

The Board points out that the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. §3.381(a) , and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998). Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  As noted above, the Veteran has been in receipt of dental examinations and outpatient dental treatment.  Therefore, there is no VA benefit to which he has further entitlement. 

In short, there is no legal entitlement to service connection for unspecified dental caries and absence of teeth except for the purpose of VA outpatient dental treatment and the Veteran is already receiving this benefit.  As there is no further benefit to which he is entitled and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The requirement that a timely substantive appeal be filed with regard to the October 2005 rating decision is waived.

Service connection for unspecified caries and absence of teeth is denied.


REMAND

In waiving the requirement for a timely substantive appeal with regard to the October 2005 rating decision, the Board now has jurisdiction over the underlying issues of entitlement to service connection for a disability due to susceptibility to illness, reduced sensitivity of the right and left hand, fatigue and lightheadedness, and hypothyroidism; and the evaluation of peripheral neuropathy of the right and left lower extremities.   

As regards the service connection claims, the Veteran asserts that these disabilities are secondary to his service-connected non-Hodgkin's lymphoma.  In October 2004, the RO proposed to reduce the evaluation for the Veteran's non-Hodgkin's lymphoma from 100 to 0 percent disabling based on a VA examination that showed that the disease was in remission and that there were no residuals.  In response, the Veteran acknowledged that the disease was in remission, but asserted that he continued to have residuals from the disease and treatment, which included chemotherapy.  He further asserted that the VA examination that was provided was inadequate.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b) (2011).  

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The claims file reflects that the RO requested VA examinations and medical opinions regarding the Veteran's secondary service connection claims; however, these examinations were never conducted.  Given the Veteran's assertions that he has current symptoms with respect to each claimed disability and that these symptoms are related to his service-connected non-Hodgkin's lymphoma, there is sufficient evidence that the claimed disabilities may be associated with service-connected disability.  Therefore, under the low threshold of McLendon, the Board finds that further examination and medical opinion is needed to resolve the claims for service connection.  

As regards the evaluation of the Veteran's service-connected peripheral neuropathy of the lower extremities, the most recent VA examination that included findings pertaining to this disability was conducted in June 2005 - over 6 and one-half years ago.  Under these circumstances, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, would be helpful in evaluating the peripheral neuropathy of the lower extremities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to assess the nature and etiology of his claimed disability due to susceptibility to illness, reduced sensitivity of the right and left hands, chest pain and shortness of breath, fatigue and lightheadedness, and hypothyroidism.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should clearly identify all current disabilities associated with the Veteran's claimed susceptibility to illness, reduced sensitivity of the right and left hands, chest pain and shortness of breath, fatigue and lightheadedness, and hypothyroidism.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater  probability) that the disability was caused or aggravated by the Veteran's service-connected non-Hodgkin's lymphoma and treatment thereof.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

2.  Schedule the Veteran for a VA peripheral nerves examination, to evaluate his right and left lower extremity peripheral neuropathy.  All indicated tests and studies are to be performed, and a comprehensive occupational and recreational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  The examination of the Veteran's lower extremities must be conducted following the protocol in VA's Peripheral Nerves Examination Worksheet. 

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


